  Case 1:20-cr-00183-RJJ ECF No. 200, PageID.1047 Filed 05/21/21 Page 1 of 3




                      IN THE UNITED STATES DISTRICT COURT
                         WESTERN DISTRICT OF MICHIGAN


 UNITED STATES OF AMERICA,                           Crim. No. 20-183-2
         Plaintiff,                                  HON. ROBERT J. JONKER
 v.                                                  CERTIFICATE OF COMPLIANCE
 BARRY GORDON CROFT, JR.,                            WITH LOCAL CRIMINAL RULE 12.4

         Defendant.

 UNITED STATES ATTORNEY                            BUTZEL LONG, P.C.
 Nils R. Kessler (P69484)                          Robin Luce Herrmann (P46880)
 Assistant U.S. Attorney                           Joseph E. Richotte (P70902)
 330 Ionia Avenue NW                               Stoneridge West
 Grand Rapids, Michigan 49501-0208                 41000 Woodward Avenue
 (616) 456-2404                                    Bloomfield Hills, Michigan 48304
 nils.kessler@usdoj.gov                            (248) 258-1616
 Counsel for the United States                     richotte@butzel.com
                                                   Counsel for BuzzFeed, Inc.
 BLANCHARD LAW
 Joshua A. Blanchard (P72601)                      HONIGMAN LLP
 309 South Lafayette Street, Suite 208             Leonard M. Niehoff (P36695)
 Greenville, Michigan 48838                        Andrew M. Pauwels (P79167)
 (616) 328-6501                                    315 E. Eisenhower Pkwy., Suite 100
 josh@blanchard.law                                Ann Arbor, Michigan 48108
 Counsel for Defendant Croft                       (734) 418-4200
                                                   lniehoff@honigman.com
                                                   apauwels@honigman.com
                                                   Counsel for The Detroit News and Scripps
                                                   Media, Inc.


        CERTIFICATE OF COMPLIANCE WITH LOCAL CRIMINAL RULE 12.4

        Pursuant to LCrR 12.4, counsel for The Detroit News and Scripps Media, Inc. hereby

certifies as follows: on May 20, 2021, the undersigned counsel sought concurrence from counsel

for the parties in the relief requested in the Motion for Access to Detention Hearing Exhibits by

The Detroit News and Scripps Media. Such concurrence was not obtained.



                                               1
39271096.1
  Case 1:20-cr-00183-RJJ ECF No. 200, PageID.1048 Filed 05/21/21 Page 2 of 3




                                    Respectfully submitted,

                                    HONIGMAN LLP

                                    By: /s/ Leonard M. Niehoff
                                    Leonard M. Niehoff (P36695)
                                    Andrew M. Pauwels (P79167)
                                    Honigman LLP
                                    315 E. Eisenhower, Suite 100
                                    Ann Arbor, Michigan 48108
                                    (734) 418-4200
                                    lniehoff@honigman.com
                                    apauwels@honigman.com

                                    Attorneys for The Detroit News and Scripps Media,
                                    Inc.
Dated: May 21, 2021




                                       2
39271096.1
  Case 1:20-cr-00183-RJJ ECF No. 200, PageID.1049 Filed 05/21/21 Page 3 of 3




                                CERTIFICATE OF SERVICE


        I certify that on May 21, 2021, I caused this document to be filed with the Clerk of the

Court by the CM/ECF system, which will cause notice of same to be sent to all counsel of record.

                                     By:    s/ Leonard M. Niehoff




                                               3
39271096.1
